Justice EAKIN,
concurring and dissenting.
I agree with the majority that reversal of summary judgment is appropriate because the release in question did not bar claims based on reckless conduct, as opposed to negligence. Accordingly, there is a question regarding whether the conduct was reckless; as the majority notes, to the degree the release barred claims based on recklessness, it was against public policy. However, I would affirm the Superior Court’s determination that the release did not cover employees of Camelback Ski Corporation. I would conclude, based on the absence of reference to employees or agents of the corporation, that Camelback employee Monaghan was not covered by the release.
Ambiguous language in an exculpatory contract is to be construed against the party seeking immunity from liability. See Topp Copy Products, Inc. v. Singletary, 533 Pa. 468, 626 A.2d 98, 99 (1993). Here, I believe the Superior Court properly concluded the premise that a corporation can act only through its officers and employees was inapposite. As the court noted, “[a] corporation is a separate, fictional legal person distinct from its shareholders or employees[,]” Tayar v. Camelback Ski *1204Corp., Inc., 957 A.2d 281, 289 (Pa.Super.2008) (citing Viso v. Werner, 471 Pa. 42, 369 A.2d 1185, 1188 (1977)), and “[w]hen [it] enters into a contract, it does so only on behalf of its separate, fictional capacity, unless the contract or circumstances explicitly state otherwise.” Id., at 290 (citing Electron Energy Corp. v. Short, 408 Pa.Super. 568, 597 A.2d 175 (1991), aff'd, 533 Pa. 66, 618 A.2d 395 (1993)) (emphasis added). Thus, an agreement exculpating a corporation does not necessarily exculpate its employees, absent explicit language to the contrary, and I would hold that Camelback’s employees were not covered by this release.